J-A21043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ANDRE L.L. VESSELS,

                          Appellant                    No. 419 EDA 2015


             Appeal from the PCRA Order entered January 8, 2015,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division, at No(s): CP-51-CR-0001460-2008


BEFORE: ALLEN, MUNDY, and FITZGERALD*, JJ.

MEMORANDUM BY ALLEN, J.:                                FILED JULY 24, 2015

      Andre L.L. Vessels (“Appellant”) appeals from the order denying his

first petition for post-conviction relief filed pursuant to the Post Conviction

Relief Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-46. We affirm.

      The PCRA court summarized the pertinent procedural history as

follows:

              On October 30, 2007, [seventeen-year-old Appellant]
           was arrested and charged with Murder and related
           charges. On November 21, 2008, a jury found [Appellant]
           guilty of Murder of the Second Degree. That same day,
           the [trial court] sentenced [Appellant] to life imprisonment
           without the possibility of parole.

               On January 9, 2009, [counsel] was appointed to
           represent [Appellant]. On January 16, 2009, [Appellant]
           filed a [PCRA] petition requesting leave to have his
           appellate rights reinstated nunc pro tunc. On March 6,
           2009, [the PCRA court] granted [Appellant’s] PCRA


*Former Justice specially assigned to the Superior Court.
J-A21043-15


            petition. On March 26, 2009, [Appellant] filed a Notice of
            Appeal.

              On January 26, 2010, the Superior Court of
            Pennsylvania affirmed the judgment of sentence.        On
            September 29, 2010, the Supreme Court of Pennsylvania
            denied [Appellant’s] Petition for Allowance of Appeal.

                On August 25, 2011, [Appellant] filed a timely pro se
            PCRA petition.    On July 17, 2012, [Appellant] filed a
            supplemental pro se PCRA petition. On June 12, 2013,
            [PCRA counsel] entered his appearance. On December 26,
            2013, [PCRA counsel] filed an amended PCRA petition, in
            which he announced his intent to preserve the issue of a
            life without parole sentence having been imposed where
            [Appellant] was a juvenile at the time of the murder, and
            his intent to examine the record for any further potential
            issues. The Commonwealth failed to file an answer to
            PCRA counsel’s amended petition. On December 4, 2014,
            this Court held a status listing to determine why there had
            not been further filings in this case. On December 8,
            2014, this Court filed its Notice of Intent to Dismiss
            pursuant to Pa.R.Crim.P. 907.

PCRA Court Opinion, 1/8/15, at 1-2.

       On December 29, 2014, Appellant filed a pro se response. By order

entered January 8, 2015, the PCRA court denied Appellant’s amended PCRA

petition.    This timely appeal followed.     The PCRA court did not require

Pa.R.A.P. 1925 compliance.

      Appellant raises the following issue:

            I. Did the PCRA Court err when it dismissed [Appellant’s]
            Amended PCRA Petition (without an Evidentiary Hearing)
            and where [Appellant] had properly pled, and would have
            been able to prove, that he was entitled to relief with
            regard to the fact that he was serving Life Imprisonment
            without the possibility of Parole even though the offense
            was committed at the time he was a juvenile?



                                       -2-
J-A21043-15



Appellant’s Brief at 3.

      Our standard of review regarding an order dismissing a petition under

the PCRA is whether the determination of the PCRA court is supported by the

evidence of record and is free of legal error.   Commonwealth v. Halley,

870 A.2d 795, 799 n.2 (Pa. 2005).      The PCRA court’s findings will not be

disturbed unless there is no support for the findings in the certified record.

Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001).

Moreover, a PCRA court may decline to hold a hearing on the petition if the

PCRA court determines that the petitioner’s claim is patently frivolous and is

without a trace of support either in the record or from other evidence.

Commonwealth v. Jordan, 772 A.2d 1011 (Pa. Super. 2001).

      In support of his issue, Appellant makes the following argument:

            [Appellant] should be remanded to the PCRA Court/Trial
         Court so that a New Sentencing Hearing could be held and
         so that he could be re-sentenced to Life with the possibility
         of Parole, as he was a juvenile at the time that his offense
         was committed.        In the alternative, [Appellant] is
         respectfully requesting that this matter be stayed until
         other matters before the United States Supreme Court
         which discussed this issue can be resolved.

Appellant’s Brief at 5.

      Rejecting Appellant’s request for resentencing, the         PCRA court

reasoned:

            In Commonwealth v. Cunningham, 81 A.3d 1 (Pa.
         2013), our Supreme Court addressed the exact claim
         presented by [Appellant]: a post-conviction challenge to
         the imposition of a mandatory sentence of life

                                     -3-
J-A21043-15


         imprisonment, without the possibility of parole, for a
         murder committed by a juvenile. The Court held that the
         United States Supreme Court’s decision in Miller v.
         Alabama, 132 S. Ct. 2455, 2477, 183 L. Ed. 2d 407
         (2012), which held that the Eighth Amendment forbids a
         sentencing scheme that mandates life in prison without the
         possibility of parole for juvenile offenders did not apply
         retroactively. Id.

            [Appellant’s] judgment of sentence became [final on
         December 28, 2010, ninety] days after the Pennsylvania
         Supreme Court denied [his] Petition for Allowance of
         Appeal.    [Appellant’s] judgment of sentence was final
         before the United States Supreme Court’s decision in
         Miller v. Alabama. This Court is bound by our Supreme
         Court’s   decision     in  Cunningham.      Accordingly,
         [Appellant’s] claim is meritless.

PCRA Court Opinion, 1/8/15, at 3.

      Our review of recent precedent supports the PCRA court’s discussion of

Miller and its retroactivity.       See generally, Cunningham, supra,

Commonwealth        v.   Reed,    107 A.3d 137   (Pa.   Super.    2014);

Commonwealth v. Seskey, 86 A.3d 237 (Pa. Super. 2014), appeal denied,

101 A.3d 103 (Pa. 2014); compare Commonwealth v. Christina, 114
A.3d 419 (Pa. Super. 2015).      Thus, Appellant’s claim that he should be

resentenced is meritless.

      Appellant also argues that this Court “can grant [him] relief” because

the “Pennsylvania Supreme Court in Cunningham suggested that relief can

be granted under Article [1] Section 13 of the Pennsylvania Constitution

which prohibits the infliction of ‘cruel punishment.’” Appellant’s Brief at 7.

Initially, we note that because Appellant has raised his state constitutional


                                     -4-
J-A21043-15


claim for the first time on appeal, it is waived.   See generally, Pa.R.A.P.

302(a).

      Alternatively, Appellant argues that this Court “should stay a ruling on

this matter pending a decision from the United States in Nebraska v.

Mantich, 135 S. Ct. 67 (U.S. 2014), and Provitt v. Pennsylvania, 135
S. Ct. 50 (U.S. 2014).” Appellant’s Brief at 7. Our research of these cases

confirms the Commonwealth’s assertion that Appellant’s specific request is

moot because the United States Supreme Court has since denied certiorari in

both cases. See Commonwealth Brief at 10.

      We recognize that in Montgomery v. Louisiana, 2015 U.S. LEXIS
1942, the high court granted the petition for writ of certiorari to address the

following question: “Do we have jurisdiction to decide whether the Supreme

Court of Louisiana correctly refused to give retroactive effect in this case to

our decision in Miller v. Alabama?”         Id. (citation omitted); see also

Christina, 114 A.3d *12 n.1 (Mundy, J., concurring). However, should the

prospective decision in Montgomery be of benefit to Appellant, he could file

a second PCRA petition raising his claim.       Thus, we decline Appellant’s

request to stay the present appeal.

      In sum, our review of the record supports the PCRA court’s

determination that Appellant’s amended PCRA petition is meritless.         We

therefore affirm the PCRA court’s denial of Appellant’s petition for post-

conviction relief.


                                      -5-
J-A21043-15


     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2015




                          -6-